OPINION — AG — THE LEGISLATURE HAS MANDATED THE OKLAHOMA TAX COMMISSION TO REIMBURSE MOTOR LICENSE AGENTS AN AMOUNT NOT TO EXCEED ONE DOLLAR ($1.00) FOR EACH OPERATOR'S LICENSE OBTAINED OR RENEWED BY PERSONS SIXTY FIVE (65) YEARS OF AGE OR OLDER FROM PROPER FUNDS LEGALLY AVAILABLE TO THE TAX COMMISSION BY ENACTMENT OF LAWS. 1980, CH. 357, 23. CITE: 47 Ohio St. 1979 Supp., 6-101 [47-6-101] (MOTOR VEHICLES, OPERATOR AND CHAUFFEUR'S LICENSES) (MICHAEL C. CONAWAY) FILENAME: m0009992 Representative Roy B. Hooper Jr. Attorney General of Oklahoma — Opinion November 13, 1980 JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA The Attorney General has received your request for an opinion where, in effect, you ask the following question: Does 47 Ohio St. 6-101 [47-6-101] (1979) as amended by Laws 1980, Ch.357, 23 require the Oklahoma Tax Commission to reimburse motor license agents an amount not to exceed One Dollar ($1.00) for each license issued to persons sixty-five (65) years of age or older? (Ed. Note: Tag Agent) In answering your question it is necessary to analyze the pertinent part of Laws 1980, Ch. 357, 23, Subsection H, which states as follows: "H. No person sixty-five (65) years of age or older shall be charged any type of fee to obtain or renew an Oklahoma operator's license. The Oklahoma Tax Commission is hereby authorized to reimburse from funds available to that agency each motor license agent issuing such a license, an amount not to exceed One Dollar ($1.00) for each license so issued. The Oklahoma Tax Commission shall develop procedures for claims for such reimbursement." (Emphasis added) From reading the statute it is clear that the Legislature has authorized the Tax Commission to make such a reimbursement from funds available to the Commission and further that the Legislature has mandated that the Tax Commission "shall develop procedures for claims for such reimbursement." This language is clear and unambiguous. It is, therefore, the official opinion of the Attorney General that the Legislature has mandated the Oklahoma Tax Commission to reimburse motor license agents an amount not to exceed One Dollar ($1.00) for each operator's license obtained or renewed by persons sixty-five (65) years of age or older from proper funds legally available to the Tax Commission by enactment of Laws 1980, Ch. 357, 23. (Michael C. Conaway)